        Case 1:18-cr-00236-KPF Document 91 Filed 06/11/20 Page 1 of 2




                                       June 10, 2020


Hon. Katherine Polk Failla
United States District Judge

                                                MEMO ENDORSED
United States Courthouse
40 Foley Square
New York, New York 10007

Re:   United States v. Kevin Robles
      18 CR 236 (KPF)

Dear Judge Failla,

      I write with the consent of the government (AUSA Ryan Finkel) to request an
adjournment of the violation of supervision hearing currently scheduled for June 23,
2020.

        Mr. Robles has been ordered to participate in in-patient mental health and
drug treatment. A bed was located for him at Samaritan Village, but because of the
COVID-19 pandemic, the program stopped allowing new participant inside the
facility. The out-patient program has just began taking new patients and Mr.
Robles was able to start that problem this week. He will transition to the in-patient
program when feasible.

       Accordingly, I request the adjournment so that we have an opportunity to
receive a meaningful update from both the program and probation about Mr.
Robles’ progress.

      Thank you for your consideration of this request.


                                       Respectfully submitted,
                                       /s/
                                       Jennifer E. Willis
                                       Assistant Federal Defender
                                       (212) 417-8743


Cc:   AUSA Ryan Finkel
         Case 1:18-cr-00236-KPF Document 91 Filed 06/11/20 Page 2 of 2




Application GRANTED. The preliminary revocation of supervised release
hearing currently scheduled for June 18, 2020, is hereby ADJOURNED to
August 6, 2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:      June 11, 2020               SO ORDERED.
            New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
